IN THE SUPREME COURT OF THE STATE OF DELAWARE

    FREDERICK SMITH,1                          §
                                               §
          Petitioner Below,                    §    No. 188, 2019
          Appellant,                           §
                                               §    Court Below: Superior Court
          v.                                   §    of the State of Delaware
                                               §
    D.O.C. RECORDS DEPARTMENT,                 §    C.A. No. N18M-10-066 EMD
                                               §
          Respondent Below,                    §
          Appellee.                            §
                                               §
                                               §

                                  Submitted:       June 13, 2019
                                  Decided:         July 11, 2019

                                           ORDER

         When the appellant, Frederick Smith, filed this appeal, he also filed a motion to

proceed in forma pauperis. This Court denied that motion on May 29, 2019, under 10 Del.
C. § 8804(f). The Court ordered that if Smith did not pay the filing fee on or before June

12, 2019, the appeal would be dismissed without further notice. Smith did not pay the

filing fee by June 12, 2019.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 3(b)(2), that

the appeal is DISMISSED.

                                             BY THE COURT:


                                             /s/ Karen L. Valihura
                                             Justice


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).